                                             Case 4:19-cv-05398-JST Document 49 Filed 08/03/20 Page 1 of 2



                                    1   Thomas Zito (CA BAR NO. 304629)
                                        Sean Betouliere (CA BAR NO. 308645)
                                    2   Shira J. Tevah (CA BAR NO. 307106)
                                        Disability Rights Advocates
                                    3   2001 Center Street, 4th Floor
                                        Berkeley, California 94704-1204
                                    4   Tel: (510) 665-8644
                                        Fax: (510) 665-8511
                                    5   Email: tzito@dralegal.org
                                    6   Attorneys for Plaintiffs
                                    7

                                    8                                UNITED STATES DISTRICT COURT
                                    9                              NORTHERN DISTRICT OF CALIFORNIA
                                   10   IAN SMITH, SUNDAY PARKER, and              Case No. 4:19-cv-05398-JST
                                        MITCH JESERICH, on behalf of themselves
                                   11   and all others similarly situated,         NOTICE OF APPEARANCE OF SHIRA J.
                                                                                   TEVAH AS COUNSEL FOR PLAINTIFFS
                                   12                  Plaintiffs,
                                                                                   Judge: Hon. Jon S. Tigar
DISABILITY RIGHTS ADVOCATES
2001 CENTER STREET, FOURTH FLOOR
 BERKELEY, CALIFORNIA 94704-1204




                                   13   v.
                                   14   CITY OF OAKLAND, a public entity,
         (510) 665-8644




                                   15                  Defendants.
                                   16

                                   17

                                   18

                                   19

                                   20

                                   21

                                   22

                                   23

                                   24

                                   25

                                   26

                                   27

                                   28
                                          Case 4:19-cv-05398-JST Document 49 Filed 08/03/20 Page 2 of 2



                                    1   TO THE CLERK OF THE COURT AND ALL COUNSEL OF RECORD:
                                             PLEASE TAKE NOTICE THAT Shira J. Tevah of Disability Rights Advocates hereby
                                    2
                                        appears as counsel for Plaintiffs IAN SMITH, SUNDAY PARKER, and MITCH JESERICH in this
                                    3
                                        matter. Ms. Tevah’s contact information is as follows:
                                    4
                                                                          Shira J. Tevah (CA BAR NO. 307106)
                                    5                                               stevah@dralegal.org
                                                                               Disability Rights Advocates
                                    6                                        2001 Center Street, Fourth Floor
                                                                                    Berkeley, CA 94704
                                    7                                               Tel: (510) 665-8644
                                                                                    Fax: (510) 665-8511
                                    8
                                        The undersigned hereby requests to be added to the docket’s list of counsel as attorneys to be
                                    9
                                        noticed.
                                   10

                                   11
                                        DATED: August 3, 2020                          Respectfully submitted,
                                   12
DISABILITY RIGHTS ADVOCATES
2001 CENTER STREET, FOURTH FLOOR
 BERKELEY, CALIFORNIA 94704-1204




                                   13                                                  DISABILITY RIGHTS ADVOCATES
                                   14
         (510) 665-8644




                                                                                       If
                                   15

                                   16
                                                                                       Shira J. Tevah
                                   17                                                  Attorney for Plaintiffs
                                   18

                                   19

                                   20

                                   21

                                   22

                                   23

                                   24

                                   25

                                   26

                                   27

                                   28


                                        Smith et al. v. City of Oakland, Case No. 4:19-cv-05398-JST
                                        Notice of Shira J. Tevah as Counsel for Plaintiffs                                               1
